 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                              UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF ARIZONA

 In re:                                               Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          MOTION TO APPROVE SALE OF ASSETS
                Debtor.                   FREE AND CLEAR OF LIEN


           Pursuant to 11 U.S.C. §§ 363(b), (f), and (m), Bob Bondurant School of High

 Performance Driving, Inc., the debtor and debtor-in-possession (“Debtor”) in the above-

 captioned bankruptcy case (“Case”), hereby moves the Court to approve the auction sale

 (“Sale”) of certain of the Debtor’s assets (“Subject Assets,” a list of which is attached hereto as

 Exhibit A), in accordance with the Asset Purchase Agreement (“APA,” attached hereto as

 Exhibit B1), free and clear of any lien or encumbrance in favor of secured lender JPMorgan

 Chase Bank, N.A. (“Chase”). The Sale will enable the Debtor’s driving school (“School”) to

 continue operating as a going concern and avoid liquidation in the near future.

           Contemporaneously herewith, the Debtor filed its Motion to Approve Bid Procedures For

 Sale of Assets [ECF No. 178] (“Procedures Motion.”), in which the Debtor requests the Court to

 approve procedures governing the Sale, and its Motion for Shortened Notice and Expedited

 Hearings on (I) Motion to Approve Bid Procedures; and (II) Motion to Approve Sale. The




 1
     The APA is still being negotiated and will be filed before the Procedures Motion is heard by the Court.



 {00153700 2}
Case 2:18-bk-12041-BKM              Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                     Desc
                                     Main Document    Page 1 of 16
 hearing on the Procedures Motion will predate the hearing on the Sale Motion, and a Court-

 approved Sale Notice will go out to all interested parties and the master mailing list.

           The following Memorandum of Points and Authorities, the Declaration of Timothy H.

 Shaffer, and the entire record in this Case supports this Motion.

                        MEMORANDUM OF POINTS AND AUTHORITIES

 A.        BACKGROUND

           1.      The Debtor requests relief pursuant to 11 U.S.C. §§ 105, 363, and Fed. R Bankr.

 P. 6004. The Court has jurisdiction over this Chapter 11 proceeding under 28 U.S.C. §§ 157 and

 1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in

 this District pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.      On October 2, 2018 (“Petition Date”), the Debtor filed its voluntary petition for

 relief under Chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtor has

 operated its driving school (the “School”) and holds and controls its assets as a debtor-in-

 possession. No committee or trustee has been appointed in this case.

           3.      Founded by Bob Bondurant, who has had an incredibly successful racing career,

 the Debtor has an illustrious 51-year history as an internationally acclaimed racing school.

 Located in Phoenix, Arizona, the Debtor’s school is the only purpose-built driver training facility

 for performance enthusiasts and is the largest training facility of its kind in the world.

           4.      In 2011, the Debtor entered into a business line of credit (“Line of Credit”),

 pursuant to which Chase loaned to the Debtor $150,000. The obligation was secured purportedly

 by a blanket lien against the Debtor’s assets pursuant to a grant of security within a promissory

 note and a filed UCC-1 financing statement.2 The current amount due to Chase is approximately

 $149,813 [Claim No. 9]. The Debtor is current on its obligations under the Line of Credit.

           5.      The circumstances leading to the bankruptcy filing are set forth in the Declaration

 of Patricia C. Bondurant, President and Chief Executive Officer in Support of Debtor’s First


 2
     The Chase financing statement is larger in scope that the security granted in the Promissory Note.



 {00153700 2}                                 -2-
Case 2:18-bk-12041-BKM              Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                      Desc
                                     Main Document    Page 2 of 16
 Day Filings [ECF No. 12].

         6.      Since the Petition Date, the following events have occurred which support the

 Debtor’s reasonably business judgment to proceed forward to the Sale in an expeditious manner:

                 a.      On October 25, 2018, the Debtor obtained the Court’s approval to use cash

         collateral for its ongoing operations [ECF No. 42]. The Debtor makes monthly adequate

         protection payments of approximately $800 to Chase, which are applied to the interest

         due and owing on the Line of Credit.

                 b.      On November 12, 2018, led by then-vice president Jason Bondurant,

         certain employees orchestrated a walkout, suspended an ongoing class and dismissed

         students from the classroom, and locked the doors to the School without the knowledge

         of its equity holders. The disruption generated significant negative media attention and

         inaccurate reports that the Debtor was going to convert the Case immediately to a

         Chapter 7 and was shuttering its doors for good.3

                 c.      As a result, on November 13, 2018, on an emergency basis, the Debtor

         engaged Timothy H. Shaffer of Clotho Recovery Systems as its Chief Restructuring

         Officer (“CRO”) [ECF No. 52]. Certain key employees returned to the School, and the

         Debtor restarted operations in less than a week after the walkout.

                 d.      The unexpected disruption led to that certain Stipulated Order Granting

         Stay Relief, Adequate Protection, and Conditional Rejection of Contract [ECF No. 119]

         related to a negotiated resolution by and between the Debtor and FCA USA, LLC,

         pursuant to which FCA USA, LLC has been granted stay relief upon the occurrence of

         certain triggering events, none of which have occurred.

                 e.      The disruption also resulted in the Debtor’s most long-standing sponsor,

         The Goodyear Tire & Rubber Company, terminating - with scant explanation - its 45-

         year relationship with the Debtor [ECF Nos. 94 and 162].


 3
         The Debtor reserves its rights in connection with any and all claim it may have in connection with
 the walkout.


 {00153700 2}                              -3-
Case 2:18-bk-12041-BKM           Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                     Desc
                                  Main Document    Page 3 of 16
                f.      After receiving a notice of intent not to renew its insurance in late

         November, the Debtor with the help of Lovitt Touche obtained replacement financing

         and entered into a premium financing agreement [ECF Nos. 110 and 126]. Since January

         1, 2019, the Debtor has paid nearly $180,000 in insurance premiums.

                g.      While the Debtor has continued to run the School’s programs and hold

         events as usual, the foregoing events, stigma of the bankruptcy, the disruption caused by

         the walkout, and the subsequent media reports have negatively affected the Debtor’s

         operating capital, slowed its business, and significantly reduced its revenues.

                h.      Consequently, the Debtor became delinquent on its post-petition rent, and

         while its landlord, Sun Valley Marina Development Corporation (“Sun Valley”), has

         been patient and supportive of the School’s operations during the bankruptcy, Sun Valley

         filed its “Motion to Compel Payment of Post Petition Rent” (“Motion to Compel”) [ECF

         No. 118].

                i.      The Debtor engaged in discussions, document and information exchange,

         and negotiations with more than 20 individuals and groups, subject to non-disclosure

         agreements, regarding debtor-in-possession financing and/or purchase transactions

         involving the Debtor’s operations and assets.        While these negotiations have been

         ongoing, Sun Valley agreed to continuances of the hearing on its Motion to Compel [ECF

         Nos. 134 and 145] and agreed to extend the Debtor’s time to assume or reject the Sun

         Valley lease [ECF Nos. 136, 157, and 173].

                j.      On February 4, 2019, one of the interested investors, Arlington Street

         Investments stepped forward with a term sheet to provide debtor-in-possession financing

         to the Debtor, which if approved by the Court would have enabled the Debtor to resolve

         the Motion to Compel and move toward a sale, with Arlington Street Investments serving

         as the putative stalking horse bidder. The Debtor spent significant resources (i) meeting

         with Arlington Street Investments, (ii) working on an asset purchase agreement with
         Arlington Street Investments, (iii) filing its Emergency Motion to Approve Interim and



 {00153700 2}                             -4-
Case 2:18-bk-12041-BKM          Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12             Desc
                                 Main Document    Page 4 of 16
         Final Orders (I) Authorizing Debtor to Obtain Post-Petition Secured Financing; (II)

         Granting Security Interests and Liens to Debtor-In-Possession Lender and Related Relief

         (the “DIP Financing Motion”) and related pleadings to have the DIP Financing Motion

         heard by the Court on an expedited basis [ECF Nos. 146-150], and (iv) working to

         resolve the objections filed by Chase [ECF No. 151] and Sun Valley [ECF No. 153].

         However, on the morning of the hearing to consider the DIP Financing Motion, Arlington

         Street Investments abruptly withdrew its offer to provide DIP financing.

                k.      As a result of Arlington Street Investments’ about face, the Debtor could

         not resolve the Motion to Compel as intended. With no DIP financing, the Debtor had no

         choice but to stipulate to resolve the Motion to Compel by agreeing to turn over the

         leased premises to Sun Valley by March 1, 2019 [ECF No. 157], and then negotiated an

         additional 30-day extension from Sun Valley, or until April 1, 2019 (“Turnover

         Deadline”), to enable the Debtor to continue its negotiations with various parties

         interested in purchasing the School as a going concern [ECF No. 173].

                l.      Arlington Street Investments then provided the Debtor with a term sheet to

         be the stalking horse bidder, but then again withdrew the term sheet.

                m.      Finally, The Bancorp Bank (“Bancorp”) filed a Motion for Relief from

         Stay [ECF No. 168] related to certain assets that the Debtor asserts are property of its

         bankruptcy estate. The Bancorp stay relief motion is pending and will be heard on March

         19, 2019 [ECF No. 175].

         7.     Of the many parties with whom the Debtor has executed non-disclosure

 agreements, one has stepped forward with an agreement in principal. On March 7, 2019, the

 Debtor and an undisclosed buyer (“Proposed Buyer”) executed a term sheet, and the parties are

 working on an Asset Purchase Agreement (“APA”), whereby, subject to the Court’s approval,

 the Debtor will sell the Subject Assets to the Proposed Buyer in exchange for a purchase price

 valued in excess of $5 million in the aggregate, as defined in the APA, comprised of the
 following (collectively, the “Initial Bid”):



 {00153700 2}                             -5-
Case 2:18-bk-12041-BKM          Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12             Desc
                                 Main Document    Page 5 of 16
                   a.     Cash payment of $300,000;

                   b.     Assumption of certain liabilities

                           i.     Sun Valley Lease, including post-petition rent obligation, under
                                  amended terms negotiated with Sun Valley;

                          ii.     Student deposits in the amount of $250,000 or 33.3% of future
                                  revenue, whichever is higher at the Closing Date;

                         iii.     Hunter Fully Automatic Tire Changer Lease; and

                         iv.      Nitehawk Osprey II Lease.

          8.       The Initial Bid will serve as the stalking horse bid and is subject to higher and

 better offers submitted at the Sale in accordance with the Procedures to be approved by the

 Court.

          9.       The Proposed Buyer has performed due diligence over the past two months and is

 committed to acquiring the Subject Assets pursuant to the terms of the APA. The Propose Buyer

 is neither an insider nor connected to the Debtor.

          10.      The Debtor has determined that the Sale of the Subject Assets to the Proposed

 Buyer pursuant to a competitive bidding process will recognize a greater return for its estate and

 enable the School to continue its operations. Unfortunately, the Debtor has insufficient resources

 to engage in a long-term reorganization, and no party has stepped up to underwrite one. Absent

 a sale, the Debtor will run into the Turnover Deadline, and a chapter 7 liquidation will follow,

 which will provide little to nothing for creditors of this estate, and irreparably damage the legacy

 of its founder.

          11.      The contemplated Sale of the Subject Assets includes the Prospective Buyer’s

 assumption of certain ongoing obligations of the Debtor, including the Sun Valley lease (subject

 to agreement with Sun Valley) and other personal property leases,4 which will significantly


 4
   While this transaction is a sale under Code § 363, the Debtor may provide the same effect through
 assumption and assignment of leases pursuant to 11 U.S.C. § 365(f). The Bankruptcy Code provides that
 “notwithstanding a provision in an . . . unexpired lease of the debtor . . . that prohibits, restricts, or
 conditions the assignment of such . . . lease, the trustee may assign such . . . lease.” 11 U.S.C. § 365(f).
 Section 365 permits a debtor-in-possession to “assume and assign a lease, often at a profit to the estate.”
 In re Windmill Farms Mgmt. Co., 116 B.R. 755, 765 (Bankr. S.D. Cal. 1990). Further, the Court has the


 {00153700 2}                               -6-
Case 2:18-bk-12041-BKM            Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                      Desc
                                   Main Document    Page 6 of 16
 increase return for these and other creditors of the estate. Conversely, a chapter 7 liquidation

 would realize a minimal return to creditors.

         12.     As noted, the Debtor intends to sell the Subject Assets more fully described in

 Exhibit A. Other assets, including all Chapter 5 claims except one owned by the Debtor are

 specifically excluded from the Subject Assets to be purchased. See the list of “Excluded

 Assets” attached hereto as Exhibit C.

         13.     The Debtor shall first use the Sale proceeds to pay the Chase Line of Credit to the

 extent necessary to release any purported lien on the Subject Assets held by Chase. Purchase of

 the Subject Assets shall be subject to any other liens and encumbrances to extent provided by

 applicable law.

         B.      THE SALE IS IN THE BEST INTEREST OF CREDITORS

         In general, courts will defer to a debtor-in-possession’s decision to sell assets outside the

 ordinary course where the Debtor’s reasonable business judgment and an articulated business

 justification for the sale supports the decision. See In re Lahijani, 325 B.R. 282, 289 (B.A.P. 9th

 Cir. 2005); In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992). Under the business

 judgment test, the court should approve a sale if it will benefit the estate. Robertson v. Pierce (In

 re Chi-feng Huang), 23 B.R. 798, 801 (Bankr. 9th Cir. 1982). A debtor-in-possession’s business

 judgment should be accepted unless the evidence shows that it is “clearly erroneous, too

 speculative, or contrary to the provisions of the Bankruptcy Code.” Allied Technology, Inc. v.

 R.B. Brunemann & Sons (In re Allied Technology, Inc.), 25 B.R. 484, 495 (Bankr. S.D. Ohio

 1982). A debtor-in-possession may sell property free and clear of a lien if the price at which the

 property is to be sold is greater than the value of related liens on the property. 11 U.S.C.

 § 363(f)(3).


 power to “issue any order, process, or judgment that is necessary or appropriate to carry out the
 provisions of this title.” 11 U.S.C. § 105(a). Courts may invoke Section 105 to give effect to the intent of
 the Bankruptcy Code in accordance with its other statutes. See, e.g., Pac. Shores Dev., LLC v. At Home
 Corp. (In re At Home Corp.), 392 F.3d 1064, 1070 (9th Cir. 2004)




 {00153700 2}                               -7-
Case 2:18-bk-12041-BKM            Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                      Desc
                                   Main Document    Page 7 of 16
         In a reasonable exercise of its business judgment, the Debtor asserts that moving forward

 with an expedited Sale, with the Proposed Buyer serving as the stalking horse bidder, is

 imperative to avoid the Turnover Deadline and maximize the benefit to the estate. Various

 factors, all of which are of record before the Court, including the Debtor’s diminishing revenues

 and inability to meet its post-petition obligations, provide a sound business justification for the

 Sale on an expedited basis.

         Based on these factors and others, the Debtor cannot move forward with a long-term

 reorganization and has deemed the Sale the best vehicle for obtaining the most value for its estate

 and creditors. From its negotiations with prospective purchasers, upon the Debtor’s information

 and belief, significant interest in purchasing and continuing the Debtor’s operations and its

 founder’s legacy exists in the marketplace; thus, the Debtor expects that the Sale will be attended

 by more bidders than the Proposed Buyer. As a result, the Sale of the Subject Assets will

 provide the greatest return to the estate. The less desirable alternative – a chapter 7 liquidation –

 would result in minimal value being realized if the Subject Assets were liquidated in a piecemeal

 manner.

         The Debtor proposes to use the Sale proceeds to pay off Chase’s Line of Credit because

 the Initial Bid provides enough proceeds to do so. Regardless, Chase’s lien shall attach to the

 Sale proceeds. As discussed above, and as set forth in the APA, the Proposed Buyer intends to

 take on the obligations associated with the Subject Assets. Any other purchaser of the Subject

 Assets will take such Subject Assets free and clear, except to the extent any of the Subject Assets

 are subject to any remaining lien or encumbrance arising out of a liability assumed by the

 purchaser.

         The Debtor further requests that the 14-day stay under Fed. R. Bankr. P. 6004(h) be

 waived. The Debtor seeks to complete the Sale and close the sale of the Subject Assets no later

 than March 29, 2019, and waiver of the 14-day stay is necessary to complete the sale on this

 timeline. Finally, the Debtor requests that any Qualified Bidder (as defined in the Procedures
 Motion) be deemed a good faith purchaser and entitled to the protections afforded under 11



 {00153700 2}                             -8-
Case 2:18-bk-12041-BKM          Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                 Desc
                                 Main Document    Page 8 of 16
 U.S.C. § 363(m).

 C.      NOTICE

         The Debtor shall provide notice of this Motion and the Sale to all creditors and interested

 parties entitled to receive such notice in accordance with Fed. R. Bankr. P. 2002(a)(2), 6004, and

 Local Bankruptcy Rule 6004-1.

         WHEREFORE, the Debtor respectfully requests that the Court enter an order

         (a)       approving the sale of the Subject Assets free and clear of Chase’s Lien pursuant to

                11 U.S.C. § 363(f);

         (b)       deeming the Successful Bidder (as defined in the Procedures Motion) a good faith

                purchaser entitled to the protections afforded under 11 U.S.C. § 363(m);

         (c)       waiving the stay imposed by Fed. R. Bankr. P. 6004(h); and

         (d)       granting such other and further relief as is appropriate under the circumstances.

         DATED: March 7, 2019.

                                                         ALLEN BARNES & JONES, PLC

                                                         /s/ HLB #19669
                                                         Hilary L. Barnes
                                                         Philip J. Giles
                                                         Attorneys for the Debtor

 E-FILED on March 7, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have appeared in the case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES DEBTOR
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 Twenty (20) largest unsecured creditors

 COPY emailed same date to:

 Elizabeth C. Amorosi                                 Warren J. Stapleton
 OFFICE OF THE U.S. TRUSTEE                           OSBORN MALEDON
 230 N. First Avenue, Ste 204                         2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85003-1706                               Phoenix, AZ 85012
 Elizabeth.C.Amorosi@usdoj.gov                        wstapleton@omlaw.com
                                                      Attorneys for Landlord Sun Valley Marina
                                                      Development Corp.


 {00153700 2}                               -9-
Case 2:18-bk-12041-BKM            Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12                Desc
                                   Main Document    Page 9 of 16
 Michelle E. Shriro                            Thomas E. Littler
 SINGER & LEVICK, P.C.                         LITTLER, PC
 16200 Addison Road, Suite 140                 341 W Secretariat Dr.
 Addison, TX 75001                             Phoenix, AZ 85284
 mshriro@singerlevick.com                      telittler@gmail.com
 Attorneys for Moses Smith Racing LLC          Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson                        Sheryl L. Toby
 STINSON LEONARD STREET LLP                    DYKEMA GOSSETT PLLC
 1850 N. Central Ave., #2100                   39577 Woodward Ave., #300
 Phoenix, AZ 85004                             Bloomfield Hills, MI 48304
 Christopher.simpson@stinson.com               stoby@dykema.com
 Attorneys for FCA US LLC                      Attorneys for FCA US LLC

 Larry O. Folks                                Leslie A. Berkoff
 FOLKS HESS KASS, PLLC                         MORITT HOCK & HAMROFF LLP
 1850 North Central Ave., Suite 1140           400 Garden City Plaza
 Phoenix, AZ 85004                             Garden City, NY 11530
 folks@folkshesskass.com                       lberkoff@moritthock.com
 Attorneys for JPMorgan Chase Bank, NA         Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup                           James E. Cross
 TIFFANY & BOSCO, P.A.                         THE CROSS LAW FIRM, P.L.C.
 Seventh Floor, Camelback Esplanade II         1850 N Central Ave., Suite 1150
 2525 E. Camelback Rd.                         Phoenix, AZ 85004
 Phoenix, AZ 85016                             JCross@crosslawaz.com
 crk@tblaw.com                                 Attorneys for Arlington Street Investments
 Attorneys for Robert and Patricia        C.
 Bondurant
                                          Mark J. Giunta
 Jared G. Parker                          Liz Nguyen
 PARKER SCHWARTZ, PLLC                    Law Office of Mark J. Giunta
 7310 N. 16th Street, Suite 330           531 E. Thomas Road, Suite 200
 Phoenix, AZ 85020                        Phoenix, AZ 85012
 jparker@psazlaw.com                      Mark.giunta@giuntalaw.com
 Attorneys for The Goodyear Tire & Rubber liz@giuntalaw.com
 Company                                  Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, Pennsylvania 19406
 rl@stevenslee.com
 Attorneys for The Bancorp Bank


 /s/ Carol McDonald




 {00153700 2}                         -10-
Case 2:18-bk-12041-BKM       Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12               Desc
                             Main Document    Page 10 of 16
                              EXHIBIT A




 {00153700 2}                     -11-
Case 2:18-bk-12041-BKM   Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12   Desc
                         Main Document    Page 11 of 16
                              SUBJECT ASSETS

 All Assets (free and clear of any and all liabilities) including but not limited

 to:

       ▪ Leases, contracts, intangibles (customer lists, brands, intellectual property)

       ▪ Accounts Receivables

       ▪ Inventory

       ▪ Note Receivable

       ▪ Prepaid Expenses, excluding insurance premium refunds

       ▪ Property, Plant and Equipment

       ▪ Seller’s interest in the museum cars, which is currently unknown

       ▪ OEI Design Project




 {00153700 2}                          -12-
Case 2:18-bk-12041-BKM        Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12       Desc
                              Main Document    Page 12 of 16
                              EXHIBIT B




 {00153700 2}                     -13-
Case 2:18-bk-12041-BKM   Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12   Desc
                         Main Document    Page 13 of 16
                                  ASSET

                              PURCHASE

                            AGREEMENT

                  (TO BE SUPPLEMENTED)




 {00153700 2}                     -14-
Case 2:18-bk-12041-BKM   Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12   Desc
                         Main Document    Page 14 of 16
                              EXHIBIT C




 {00153700 2}                     -15-
Case 2:18-bk-12041-BKM   Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12   Desc
                         Main Document    Page 15 of 16
                         EXCLUDED ASSETS
 ▪ Cash and cash equivalents

 ▪ Bancorp-related vehicles (to the extent the Debtor has an interest in them),
   including but not limited to 1965 CXS9026 Shelby Cobra Daytona Coupe

 ▪ All securities, whether capital stock or debt, of either the Seller or any other
   entity

 ▪ Tax records, minute books, stock transfer books or corporate seals of either
   Seller

 ▪ All the Estate’s causes of action, including those under Chapter 5, except those
   potential Chapter 5 causes of action, if any, related to the museum cars




 {00153700 2}                       -16-
Case 2:18-bk-12041-BKM     Doc 179 Filed 03/07/19 Entered 03/07/19 16:11:12           Desc
                           Main Document    Page 16 of 16
